Case 2:13-cv-01438-DDP-JC Document 117 Filed 12/23/19 Page 1 of 8 Page ID #:862



     1
         James C. Diefenbach, State Bar No. 286177
     2   DIEFENBACH LAW GROUP
         11835 Carmel Mountain Road, Suite 1304-313
     3
         San Diego, California 92128
     4   Telephone: (858) 524-4950
         Facsimile: (866) 606-4703
     5
         Email: james@diefenbachlawgroup.com
     6

     7
         Attorneys for Plaintiff and Counterdefendant
     8   JOAQUIN ANDRES ACOSTA

     9

    10                        UNITED STATES DISTRICT COURT

    11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

    12

    13    UNITED STATES OF AMERICA,            Case No. 13-01438-DDP (Jcx)
          for the use and benefit of AJ
    14    ACOSTA COMPANY, INC., a              JOAQUIN ANDRES ACOSTA’S
          California corporation,              MEMORANDUM OF CONTENTIONS
    15                                         OF FACTS AND LAW
                      Plaintiffs,
    16
                vs.
    17                                         Pre-Trial Conf.: January 13, 2020
          ALLSTATE ENGINEERING, a
          California corporation, WESTERN      Trial Date:      January 21, 2020
    18
          SURETY COMPANY, a South              Dept.            Court room 3, 2nd Floor
    19    Dakota corporation,                  Judge:           Hon. Dean D. Pregerson
    20                Defendants.

    21

    22    ALLSTATE ENGINEERING, a
          California corporation,
    23
                Counterclaimant,
    24
                v.
    25
          AJ ACOSTA COMPANY, INC., a
    26    California corporation,

    27          Counterdefendant.

    28
                                                -1-
         JOAQUIN ANDRES ACOSTA’S MEMORANDUM OF CONTENTIONS OF
         FACTS AND LAW
Case 2:13-cv-01438-DDP-JC Document 117 Filed 12/23/19 Page 2 of 8 Page ID #:863



     1      I.        INTRODUCTION
     2             Pursuant to Local Rule 16-4, Plaintiff and Counterdefendant JOAQUIN
     3   ANDRES ACOSTA (“Acosta” or “Plaintiff”) respectfully submits the following
     4   Memorandum of Contentions of Fact and Law in this matter against Defendants
     5   WESTERN SURETY COMPANY (“Western Surety” or “Defendant”) and
     6   ALLSTATE ENGINEERING (“Allstate” or “Defendant”):
     7      II.       PLAINTIFF’S CLAIMS AND DEFENSES TO COUNTERCLAIM
     8                   A.     Summary Statement of Acosta’s Complaint [L.R. 16-4.1(a)]
     9             Plaintiff has pled and plans to pursue the following claims against
    10   Defendant:
    11      i.        First Cause of Action: Miller Act Payment Bond Claim (40 U.S.C.
    12                Section 3131-3134) Against Western Surety and Allstate. Plaintiff is
    13                owed money for work, labor and materials provided to the benefit of the
    14                Project and Allstate. Western Surety provided a Performance Bond for
    15                the Project that guarantees payment for work provided.
    16      ii.       Second Cause of Action: Breach of Contract Against Allstate. Allstate
    17                breached its contract with Plaintiff by failing to pay contract balance and
    18                process change order requests. As a result, Plaintiff was forced to
    19                abandon the Project.
    20      iii.      Third Cause of Action: Common Counts-Open Book Account, Account
    21                Stated. Plaintiff is owed damages pursuant to the subcontract with
    22                Allstate and has submitted invoices for contract work and extra work, for
    23                which Acosta has not been compensated for and said amounts remain due
    24                and owing.
    25                     B. Summary Statement of Acosta’s Affirmative Defenses to the
    26                        Counterclaim. [L.R. 16-4.1(d)]
    27             Defendant Allstate filed a counterclaim for cause of action for breach of
    28   contract. Plaintiff disputes this claim based on Allstate’s own breach and failure to
                                                     -2-
         JOAQUIN ANDRES ACOSTA’S MEMORANDUM OF CONTENTIONS OF
         FACTS AND LAW
Case 2:13-cv-01438-DDP-JC Document 117 Filed 12/23/19 Page 3 of 8 Page ID #:864



     1   make payment pursuant to the Subcontract. As a result, Allstate is not entitled to
     2   any damages. Allstate is also negligent, the amounts sought for corrective work are
     3   overstated, inaccurate, or otherwise not caused by Acosta. Acosta is entitled to an
     4   offset for work performed. Allstate acted in bad faith and was unjustly enriched by
     5   terminating Acosta without proper payment. Allstate further failed to properly
     6   mitigate its damages.
     7                    C. Elements of Acosta’s Claim for Damages [L.R. 16-4.1(b)]
     8       i.    First Cause of Action: Miller Act Payment Bond Claim (40 U.S.C. Section
     9             3131-3134) Against Western Surety and Allstate:
    10            The essential elements of a Miller Act Payment Bond Claim are:
    11             1. That a payment bond for the project was executed by Allstate
    12                and Western Surety and was delivered to the Project Owner;
    13             2. That Plaintiff provided labor, services, equipment, materials,
    14                provisions, or supplies for the project; Which were bestowed on, used
    15                in, or consumed in the project; and Which were authorized by Allstate
    16                on the payment bond.
    17             3. That Plaintiff has not been paid for all of the labor, services, equipment,
    18                or materials that it provided; and
    19             4. The nature and extent of the Plaintiff’s damages.
    20   See California Forms of Jury Instructions MB4500A.09 (2019).
    21      ii.    Second Cause of Action: Breach of Contract Against Allstate.
    22            The essential elements of a breach of contract cause of action are: (1) a valid
    23   and enforceable written contract agreement; (2) the plaintiff’s performance or
    24   excused for non-performance; (3) defendant’s breach; and the resulting damages to
    25   plaintiff. Reichert v. General Ins. Co. of America, 68 Cal.2d 822, 830 (1968).
    26     iii.    Third Cause of Action: Common Counts-Open Book Account, Account
    27             Stated.
    28
                                                     -3-
         JOAQUIN ANDRES ACOSTA’S MEMORANDUM OF CONTENTIONS OF
         FACTS AND LAW
Case 2:13-cv-01438-DDP-JC Document 117 Filed 12/23/19 Page 4 of 8 Page ID #:865



     1         The essential elements of a common count-open book account stated action
     2   are: (1) that plaintiff and defendant had financial transactions with each other; that
     3   Plaintiff, in the regular course of business, kept a written/electronic account of the
     4   debits and credits involved in the transactions; that defendant owes Plaintiff money
     5   on the account. Judicial Council of California Civil Jury Instructions, 372.
     6                  D. Key Evidence in Support of Plaintiff’s Causes of Action [L.R.
     7                     16-4.1(c)]
     8         The evidence for each cause of action is the same because each cause of
     9   action stems from Allstate’s material breach of the Subcontract.
    10      1. Subcontract Agreement between Allstate and Acosta.
    11      2. Performance Bond issued by Western Surety, as surety, on behalf of
    12         Allstate, as Principal.
    13      3. Payment applications submitted by Acosta. Acosta was not allowed to bill
    14         for the actual percentages of its completed work.
    15      4. Change order requests submitted by Acosta. Allstate failed to process and
    16         pay known amounts incurred by Acosta for Change Order work.
    17      5. Email correspondence discussing the Project. These emails demonstrate
    18         Allstate’s material breach.
    19      6. Payment Requisitions from Allstate to the Owner. These payment
    20         requisitions demonstrate that Allstate was being paid by the Owner in
    21         amounts that exceed what it was allowing Acosta to bill for.
    22      7. Owner’s Response to RFP No. 2 Related to Suspension Period and costs
    23         paid related to Acosta’s time. This demonstrates that Allstate received a
    24         substantial payment for Acosta’s work that it refused to let Acosta bill for.
    25      8. Testimony of witnesses regarding Allstate’s failure to pay and lack of proof
    26         regarding alleged corrective work.
    27                  E. Summary Statement of Counterclaims and Affirmative
    28                     Defenses for Plaintiff. [L.R. 16-4.1(e)]
                                                   -4-
         JOAQUIN ANDRES ACOSTA’S MEMORANDUM OF CONTENTIONS OF
         FACTS AND LAW
Case 2:13-cv-01438-DDP-JC Document 117 Filed 12/23/19 Page 5 of 8 Page ID #:866



     1

     2         Defendants argue that Plaintiff unjustifiably abandoned the subcontract and
     3   that Allstate incurred costs beyond the contract balance owed to Acosta. Plaintiff
     4   raises the primary affirmative defense that Acosta was excused from performance
     5   of the subcontract due to Allstate’s material breaches for non-payment of contract
     6   funds and change order request. In addition, Allstate was responsible due to its
     7   own negligence for the alleged defective work attributed to Acosta and for its
     8   failure to properly mitigate and complete the subcontract in a reasonable manner.
     9                  F. Elements to Prove Defendants’ Counterclaims or Affirmative
    10                     Defenses. [L.R. 16-4.1(f)]
    11              a. Counterclaim: Breach of Contract Against Allstate.
    12         The essential elements of a breach of contract cause of action are: (1) a valid
    13   and enforceable written contract agreement; (2) the plaintiff’s performance or
    14   excused for non-performance; (3) defendant’s breach; and the resulting damages to
    15   plaintiff. Reichert v. General Ins. Co. of America, 68 Cal.2d 822, 830 (1968).
    16                  G. Third Party Statements [Omitted]
    17                  H. Anticipated Evidentiary Issues [L.R. 16-4.1(h)]
    18         1.      Expert Designation and Reports by Defendants: Defendants failed to
    19   provide a written expert report at the time expert disclosures. In response to an
    20   inquiry, Defendants indicated on December 23, 2019, that they intend supplement
    21   their prior expert disclosure with a new expert and as to reports not previously
    22   produced, they will “send them to [Plaintiff] as soon as [Defendant] get[s] the final
    23   versions.” Plaintiff objects to any supplementation of experts and any new expert
    24   as untimely and in violation of F.R.C.P. 26.
    25         2.      Additional Records obtained from Allstate Former Employee: Acosta
    26   recently obtained records from David Jordaan, former project manager for Allstate
    27   for the Project. The records were shared with Defendants and should mirror
    28   Defendants own project records, but Defendants have not indicated if they will
                                                  -5-
         JOAQUIN ANDRES ACOSTA’S MEMORANDUM OF CONTENTIONS OF
         FACTS AND LAW
Case 2:13-cv-01438-DDP-JC Document 117 Filed 12/23/19 Page 6 of 8 Page ID #:867



     1   object to the use of these documents.
     2      I.      Issues of Law [L.R. 16-4.1(i)]
     3           1. Acosta is a proper claimant to the Payment Bond.
     4           Defendants have contended that the payment bond issued by Western
     5   Surety, as surety, on behalf of Allstate, as principal, does not apply to Acosta since
     6   this is a demolition project. Defendants cite 40 U.S.C. section 3131(b) regarding
     7   when a bond is required for a public works project. However, the clear language
     8   of the bond states that Acosta is a valid claimant.
     9           2. Acosta is a proper plaintiff in place of AJ Acosta Company, Inc.
    10           Defendants have also alleged that Mr. Acosta is not a valid Plaintiff, since
    11   the Court allowed him to transfer the case from AJ Acosta Company, Inc., (“AJ
    12   Acosta Co.”) the original Plaintiff and contracting party. AJ Acosta Co. was forced
    13   into bankruptcy due to the fallout of this Project. Mr. Acosta was the principal
    14   owner and president of AJ Acosta Co. The Court properly granted Mr. Acosta’s
    15   motion to be substituted in as Plaintiff, so from Plaintiff’s perspective this issue
    16   has already been decided and addressed by the Court.
    17      III.    BIFURCATION OF ISSUES [L.R. 16-4.3]
    18           Acosta does not request any bifurcation of issues at trial.
    19      IV.     JURY TRIAL [L.R. 16-4.4]
    20           Acosta contends that its claim for breach of contract, its Miller Act Payment
    21   Bond Claim, and Open Book – Account Stated claims are each triable to a jury,
    22   and that a timely demand for a jury has been made.
    23      V.      ATTORNEY’S FEES [L.R. 16-4.5]
    24           Acosta is entitled to attorney fees pursuant to its Miller Act Payment Bond
    25   Claim and there is also an attorney fees provision in the Subcontract. It should be
    26   noted that the Subcontract states that only Acosta is entitled to attorney fees,
    27   however, California law is well established pursuant to Cal. Civil Code § 1717 that
    28   attorney fee provisions shall be awarded to the prevailing party, not a specified
                                                    -6-
         JOAQUIN ANDRES ACOSTA’S MEMORANDUM OF CONTENTIONS OF
         FACTS AND LAW
Case 2:13-cv-01438-DDP-JC Document 117 Filed 12/23/19 Page 7 of 8 Page ID #:868



     1   party.
     2      VI.      ABANDONMENT OF ISSUES [L.R. 16-4.6]
     3            Acosta is not currently abandoning any issues to be tried at trial.
     4
         Dated: December 23, 2019
     5                                      DIEFENBACH LAW GROUP
     6
                                            By     /s/ James C. Diefenbach
     7                                             James C. Diefenbach, Esq.
                                                   Attorneys for Plaintiff and
     8                                             Counterdefendant
                                                   Joaquin Andres Acosta
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                     -7-
         JOAQUIN ANDRES ACOSTA’S MEMORANDUM OF CONTENTIONS OF
         FACTS AND LAW
Case 2:13-cv-01438-DDP-JC Document 117 Filed 12/23/19 Page 8 of 8 Page ID #:869



     1                           CERTIFICATE OF SERVICE
     2         I HEREBY CERTIFY that, on December 23, 2019, a true and correct coyp
     3   of the foregoing PLAINTIFF JOAQUIN ANDRES ACOSTA’S
     4   MEMORANDUM OF CONTENTIONS OF FACTS AND LAW was served on
     5   all parties and counsel of record via CM/ECF.
     6
         Dated: December 23, 2019                     /s/ James C. Diefenbach
     7
                                                      By: James C. Diefenbach, Esq.
                                                      Attorney for Plaintiff and
     8
                                                      Counterdefendant
                                                      Joaquin Andres Acosta
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                -8-
         JOAQUIN ANDRES ACOSTA’S MEMORANDUM OF CONTENTIONS OF
         FACTS AND LAW
